Citation Nr: 0932689	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-38 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
elbow fracture with injury to muscle groups VII and VIII with 
posttraumatic arthritis and limitation of motion.

2.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service as a Philippine Scout from 
July 1946 to May 1949.  This matter comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that in a December 2008 VA Form 9, the 
Veteran indicated that he wanted a hearing before the Board.  
However, in a subsequent VA Form 9, the Veteran indicated 
that he did not want a hearing.  


FINDINGS OF FACT

1.  Residuals of left elbow fracture with injury to muscle 
groups VII and VIII with posttraumatic arthritis and 
limitation of motion are manifested by pain and limitation of 
motion.

2.  Service connection is in effect for residuals of left 
elbow fracture with injury to muscle groups VII and VIII with 
posttraumatic arthritis and limitation of motion, with an 
evaluation of 30 percent and for a healed scar of the left 
elbow, with a noncompensable evaluation; the combined 
evaluation for the Veteran's service-connected disabilities 
is 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of left elbow fracture with injury to muscle 
groups VII and VIII with posttraumatic arthritis and 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56; 4.71a, Diagnostic 
Codes 5205, 5206, 5207, 5208, 5209, 5213; 4.73, Diagnostic 
Codes 5307, 5308 (2008).

2.  The criteria for a TDIU due to the Veteran's service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in May 2007 discussed the evidence necessary 
to support the Veteran's claims.  The evidence of record was 
listed and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.  This letter 
explained the manner in which VA determines disability 
ratings and effective dates.  

A May 2008 letter discussed the criteria used for evaluation 
of the Veteran's left elbow disability.  
With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The May 2008 letter 
fully discussed the manner in which VA determines disability 
evaluations, and provided the Veteran with the specific 
criteria under which his left elbow disability is evaluated.  

With respect to VA's duty to assist, identified private 
medical records have been obtained and associated with the 
claims file.  VA examinations have been carried out, and the 
Board finds that they were adequate.  They were conducted by 
a neutral, skilled provider who reviewed the Veteran's 
history and discussed the evidence of record as it related to 
the claimed disability.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The record reflects that the Veteran sustained a compound 
fracture of the left olecranon in July 1946, and was 
hospitalized until September 1946.  He underwent open 
reduction and a long arm cast was applied.  The cast was 
removed in August 1946 and the Veteran was discharged to duty 
in September 1946.  Discharge examination in May 1949 noted 
the injury but stated that there were no complications or 
sequelae during the remainder of the Veteran's service.  

On VA examination in June 1972 the Veteran was noted to be 
right hand dominant.  The examiner identified muscle injury 
involving Muscle Groups (MG) VII and VIII.

Service connection was granted in a July 1972 rating 
decision.  The Veteran submitted the instant claim for 
increase in May 2007.

VA examinations carried out in January 2005 include a review 
of the Veteran's history.  On bones examination he reported 
pain in his left elbow and indicated that he had flare-ups of 
moderate pain.  He noted that he was unable to move his left 
arm during flare ups.  There was no deformity, malunion, 
nonunion, loose motion or false joint of the left elbow.  
There was slight pain on extension.  

On VA joints examination in January 2005, the Veteran 
reported pain and claimed to have episodes of swelling.  The 
examiner indicated that there was no significant flare-up.  
She noted that there was mild interference on the Veteran's 
performance of activities of daily living, indicating that he 
was unable to lift of carry with his left arm.  She also 
noted that the Veteran was right handed.  Range of motion 
testing revealed that the Veteran's left elbow was flexed at 
about 40 degrees, and that he was unable to extend to zero 
degrees.  The Veteran had flexion to 130 degrees with pain.  
Supination was from zero to 40 degrees, and pronation was 
from zero to 35 degrees.  There was no additional limitation 
of motion on repetitive motion.  The diagnosis was 
posttraumatic arthritis of the left elbow, residual of 
fracture.

On VA muscles examination in January 2005, the examiner 
indicated that there were no flare-ups of residuals of muscle 
injury.  He noted that the muscle groups involved were VII 
and VIII, and that the Veteran was unable to fully extend his 
left elbow.  He concluded that the disability had mild 
interference with the Veteran's activities of daily living.  
Adhesions, tendon damage, and bone, joint, or nerve damage 
were not present.  Muscle strength  was 4-5/5.  There was no 
evidence of muscle herniation.  The examiner indicated that 
the affected MGs could move the joint independently through 
useful range of motion but with limitation by pain.  The 
diagnosis was residual injury to MG VII and VIII.  On scars 
examination, the same examiner noted that there was no 
underlying soft tissue damage.  

A VA neurological examination conducted in January 2005 
resulted in a diagnosis of peripheral neuropathy of the upper 
and lower extremities and partial delayed ulnar nerve palsy.

A May 2007 record from Western Pangasinan District Hospital 
notes pain in the left shoulder joint secondary to 
osteoarthritis.  

In response to the instant claim, additional VA examinations 
were carried out.  On bones examination in June 2007, the 
Veteran complained of intermittent mild to moderate pain in 
his left elbow.  He denied hospitalization and current 
physical therapy.  The examiner noted deformity in the form 
of a left elbow fracture at the proximal ulna.  The Veteran 
endorsed severe flare ups every one to two months, resulting 
in difficulty moving his left elbow and difficulty in lifting 
and carrying objects.  There was no evidence of flail joint 
or false flail joint.  The examiner noted that the Veteran's 
usual occupation was as a farmer and that he had retired in 
the 1980s.  He concluded that there was a mild to moderate 
restriction on the Veteran's ability to obtain or retain 
employment.  Range of motion testing revealed extension to 10 
degrees and flexion to 135 degrees, with pain beginning at 10 
degrees and ending at 135 degrees; following repetitive use, 
range of motion was from 20 degrees to 125 degrees.  
Supination of the left elbow was from zero to 70 degrees, 
with pain beginning at 20 degrees; following repetitive use, 
supination was from zero to 65 degrees.  Pronation was from 
zero to 70 degrees, with pain beginning at 20 degrees; 
following repetitive use, pronation was from zero to 60 
degrees.  The examiner pointed out that the limitation of 
motion was mainly due to joint pain and partly due to muscle 
pain and weakness.  

On muscles examination in June 2007, the Veteran complained 
of intermittent mild to moderate pain in his left forearm.  
He denied recent hospitalizations.  The examiner noted that 
the involved muscles were in the left forearm, and that there 
was no infection.  The Veteran endorsed pain, fatigability, 
and weakness and noted that he had severe flare-ups every one 
to two months.  He indicated that he had difficulty moving 
his left upper extremity and problems lifting and carrying 
objects.  Physical examination revealed muscle strength of 
3/5 in both MG VII and MG VIII.  The examiner noted that 
there was no tissue loss.  With respect to overall function, 
he indicated that there was slightly diminished strength and 
endurance.  He concluded that there was mild to moderate 
restriction on the Veteran's ability to obtain or retain 
employment.  

On neurological examination in June 2007, the Veteran's 
history was reviewed.  He endorsed weakness, numbness, and 
parasthesias, as well as tingling sensations.  The examiner 
noted that the Veteran's left grip strength was poor.  The 
diagnosis was peripheral neuropathy.  The examiner concluded 
that the peripheral neuropathy was generalized and the 
etiology was most probably nutritional and metabolic in 
origin.

The Veteran's left elbow disability is evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code (DC) 5307, for disability of MG VII.  This group 
controls flexion of the wrist and fingers, and involves the 
flexors of the carpus and long flexors of the fingers and 
thumb, as well as the pronator.  The currently assigned 30 
percent evaluation is the maximum available under this DC.  
The record also shows that MG VIII is involved; however, the 
maximum evaluation available under the applicable DC for the 
minor arm is 20 percent.  38 C.F.R. § 4.73, DC 5308.

A 30 percent rating for the minor elbow is warranted for 
favorable ankylosis of the elbow at an angle between 90 
degrees and 70 degrees.  A 40 percent rating for the minor 
elbow is warranted for intermediate ankylosis of the elbow at 
an angle of more than 90 degrees or between 70 degrees and 50 
degrees.  A 50 percent rating for the minor elbow is 
warranted for unfavorable ankylosis of the elbow at an angle 
of less than 50 degrees or with complete loss of supination 
or pronation.  38 C.F.R. § 4.71a, DC 5205.

A noncompensable rating is warranted for flexion of the minor 
forearm limited to 110 degrees; a 10 percent rating is 
warranted for flexion of the minor forearm limited to 100 
degrees; a 20 percent rating is warranted for flexion of the 
minor forearm limited to 90 degrees or 70 degrees; a 30 
percent rating is warranted for flexion of the minor forearm 
limited to 55 degrees; and a 40 percent rating is warranted 
for flexion of the minor forearm limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

A 10 percent rating is warranted for extension of the major 
forearm limited to 45 degrees and for extension of the minor 
forearm limited to 60 degrees or 45 degrees; a 20 percent 
rating is warranted for extension of the minor forearm 
limited to 75 degrees or 90 degrees; a 30 percent rating is 
warranted for extension of the minor forearm limited to 100 
degrees; and a 40 percent rating is warranted for extension 
of the minor forearm limited to 110 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.

Nonunion of the radius and ulna with false flail joint 
warrants a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5209.

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the middle of the arc.  38 
C.F.R. §§ 4.71, Plate I; 4.71a, Diagnostic Code 5213. 

Review of the record has led the Board to conclude that a 
higher evaluation is not available for this disability.  In 
this regard, the Board notes that the current 30 percent 
evaluation contemplates severe muscle disability of Muscle 
Group VII, and is the maximum evaluation available for the 
minor arm under the applicable diagnostic code.  The 30 
percent rating also contemplates favorable ankylosis of the 
minor arm at an angle between 90 and 70 degrees, flexion of 
the minor arm limited to 55 degrees, and extension of the 
minor arm limited to 100 degrees.  A higher evaluation is 
also available pursuant to the criteria for nonunion.  
However, ankylosis has not been indentified, and the evidence 
demonstrates that there is no nonunion.  The Board has 
specifically considered the functional impairment in 
accordance with the holding in DeLuca.  However, an increased 
evaluation is not warranted.  We again note that the current 
evaluation is consistent with favorable ankylosis.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Although there is 
limited motion, neither the lay nor medical evidence suggests 
that flexion of the minor arm is limited to 45 degrees.  
Similarly, extension is not functionally limited to 110 
degrees.  Rather, the evidence establishes that there is some 
decrease in strength and that the most restricted function is 
from 20 to 125 degrees.  Even if each plane of motion is 
separately rated, the combined evaluation would be in excess 
of 30 percent.  The record also establishes that there is a 
neurologic deficit; however such deficit is unrelated to 
service-connected disability (per examination) and may not be 
considered in evalu8ating this disability.  38 C.F.R. § 4.14.  
As such, a higher evaluation is not warranted.

In reaching this conclusion, the Board has considered the 
Veteran's statements and testimony.  While it is clear that 
the residuals of this injury have caused functional 
limitation, the Veteran's symptoms are contemplated by the 
currently assigned 30 percent evaluation and a higher 
schedular rating is not available.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999). 
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomatology 
attributable to this disability has remained relatively 
stable. In any case, based on a review of the entire evidence 
of record, the Board is of the opinion that, throughout the 
time period that the Veteran's increased rating claim has 
been pending, symptomatology attributable to this disability 
has not, in fact, undergone varying and distinct levels of 
severity.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected left elbow disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Rather, the Veteran has denied recent 
hospitalization.  In fact, there is little in the way of 
evidence pertaining to treatment of this disability or time 
lost from work that would lead the Board to conclude that 
marked interference with employment has been shown.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The preponderance of evidence is against the claim for an 
evaluation in excess of 30 percent for this disability.  
Accordingly, the claim for a higher rating must be denied.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

	TDIU

The Veteran asserts that he is unemployable.  He has argued 
that VA should take into account various nonservice-connected 
disabilities as well as his age in adjudicating his claim for 
a TDIU.

The Board will first consider whether TDIU can be established 
on a schedular basis.  TDIU may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, when there is 
one service-connected disability, it shall be ratable at 60 
percent or more.  See 38 C.F.R. §§ 3.340(a)(1), 4.15, 
4.16(a).

Service connection is in effect for the left elbow disability 
and a scar.  The combined evaluation is 30 percent.  As such, 
the Veteran does not meet the minimum 60 percent rating 
required for consideration of assignment of TDIU under the 
percentage standards for one service-connected disability.  
38 C.F.R. § 4.16(a).  Therefore, TDIU on a schedular basis 
cannot be established.

The Veteran has stated that he cannot recall when he was last 
gainfully employed.  Review of the record reflects that the 
Veteran has reported having worked as a farmer, with 
retirement in the 1980s.  The report of a January 1998 field 
examination indicates that the Veteran was well known in his 
area because he was the cemetery caretaker.  However, the 
extent of this employment and the income there from is 
unclear.  Substantially gainful employment is defined as 
employment ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the Veteran resides.  VA Adjudication 
Manual, M21-1, Paragraph 50.55(8).  This definition suggests 
that a Veteran should earn a living wage from substantially 
gainful employment.  Beatty v. Brown, 6 Vet. App. 532, 538 
(1994).  It follows, then, that the ability to work only a 
few hours a day or only sporadically would not be considered 
substantially gainful employment.  South v. Derwinski, 3 Vet. 
App. 121, 124 (1992).  

When the percentage standards set forth in 38 C.F.R. § 
4.16(a) are not met, which is the case here, the Board may 
consider whether a TDIU can be established on an 
extraschedular basis.  To accord justice to the exceptional 
case where schedular evaluations are inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board has also 
fully considered the controlling regulation; 38 C.F.R. 
§ 4.16(b).  When the percentage standards set forth in 38 
C.F.R. § 4.16(a) are not met, the rating board should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities.  
The rating board will include a full statement as to the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

The Veteran has argued that his age should be a consideration 
in determining whether a TDIU is warranted.  In determining 
whether unemployability exists, consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment 
history, his educational and vocational attainment, as well 
as his particular physical disabilities are to be considered 
in making a determination on unemployability.

In this appeal, the Board must conclude extraschedular 
consideration is not warranted.  38 C.F.R. § 4.16(b).  He has 
been capable of performing the physical acts required for 
substantially gainful employment.  The sole fact that the 
Veteran has been unemployed or having difficulty in obtaining 
employment is not enough because the combined ratings are, in 
themselves, recognition that the service-connected disability 
makes it difficult to obtain and retain employment.  

The question is not whether the Veteran is actually employed.  
The question is whether he is capable of performing the 
physical and mental acts required by employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1991).  In this case, the VA 
examiners have stated that the service-connected disabilities 
cause moderate restriction in the Veteran's ability to obtain 
and retain employment.  Because the record fails to 
demonstrate that the Veteran's service-connected disability 
has precluded substantially gainful employment, referral for 
consideration of TDIU on an extraschedular basis is not 
warranted.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of left elbow fracture is denied.

Entitlement to a TDIU is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


